NO. 12-21-00135-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

21ST MORTGAGE CORPORATION,                       §       APPEAL FROM THE
APPELLANT

V.                                               §       COUNTY COURT AT LAW

WANDA DIXON, JOHN DIXON, JR.,
AND ALL OCCUPANTS,                               §       VAN ZANDT COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
       On August 17, 2021, the Clerk of this Court notified Appellant, 21st Mortgage
Corporation, that the filing fee in this appeal is due. Appellant was informed that failure to remit
the filing fee on or before August 27, would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee passed, and Appellant has not responded to this Court’s notice, paid the
filing fee, or otherwise shown that it is excused from paying the fee.


                                                 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 1
See TEX. R. APP. P. 42.3(c).
Opinion delivered September 15, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
             We also note that Appellant has not filed the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 15, 2021


                                         NO. 12-21-00135-CV


                       21ST MORTGAGE CORPORATION,
                                  Appellant
                                     V.
              WANDA DIXON, JOHN DIXON, JR., AND ALL OCCUPANTS,
                                  Appellees


                                Appeal from the County Court at Law
                        of Van Zandt County, Texas (Tr.Ct.No. CV06414)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3